Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered July 8, 2008, which denied defendant Nicolas Tejada’s motion for summary judgment dismissing the complaint on the ground that *263plaintiff did not sustain a “serious injury” within the meaning of Insurance Law § 5102 (d), unanimously affirmed, without costs.
While defendant satisfied his initial burden of presenting a prima facie case that plaintiff did not suffer serious injury, the submissions of plaintiffs expert were sufficient to raise a triable issue of fact on that question. Plaintiff also raised issues of fact as to her 90/180-day claim. Concur—Mazzarelli, J.E, Friedman, Gonzalez, Catterson and Renwick, JJ.